Exhibit 10.1

 

SECOND AMENDMENT TO

AGREEMENT AND PLAN OF MERGER

AND EXCHANGE

 

This SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER AND EXCHANGE, dated as of
July 2, 2014 is entered into by and among APPLIED NANOTECH HOLDINGS, INC., a
corporation incorporated in the State of Texas, USA (“APNT”), PEN INC., a
corporation incorporated in the State of Delaware and a wholly-owned subsidiary
of APNT (“PEN”), NANOMERGER SUB INC., a corporation incorporated in the State of
Delaware and a wholly-owned subsidiary of APNT (“MergerSub”), NANOHOLDING INC.,
a Delaware corporation (“Nano”) AND CARL ZEISS INC., a New York corporation
(“Zeiss”).

 

WHEREAS, APNT, PEN, MergerSub, Nano and Zeiss are parties to an Agreement and
Plan of Merger and Exchange Dated as of March 10, 2014, as amended by an earlier
Amendment dated May 28, 2014 (the “Merger & Exchange Agreement”).

 

WHEREAS, the parties desire to amend the Merger &Exchange Agreement to change
the date when the parties may have the right to terminate the Merger & Exchange
Agreement so that it is after the scheduled meeting of the shareholders of APNT.

 

NOW, THEREFORE, in consideration of the agreements contained in this Amendment
and other good and valuable consideration, the parties agree that the date in
Section 14.1 clause (b)(i) is hereby changed from July 31, 2014 to September 3,
2014. Except as stated in the preceding sentence, the Merger & Exchange
Agreement remains in full force and effect.

 

 

[Signatures begin next page]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

        APPLIED NANOTECH HOLDINGS, INC.               By:  /s/ Robert Ronstadt
___________________     Robert Ronstadt, Chairman                     PEN INC.  
            By:  s/s Robert Ronstadt____________________     Robert Ronstadt,
Chairman               NANOMERGER SUB INC.               By: /s/ Robert
Ronstadt____________________     Robert Ronstadt, Chairman              

NANOHOLDINGS INC.

 

              By:

/s/ Scott E. Rickert                                           

Scott E. Rickert, President

                   

CARL ZEISS, INC.

 

              By:

/s/ James Sharp_______________

James Sharp, President



     

 



 